Citation Nr: 1642295	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-42 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bulimia nervosa. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This matter was previously before the Board in April 2015, when it was remanded to the RO via the Appeals Management Center in Washington, D.C., for further development of the record.  In December 2015, the AMC issued a supplemental statement of the case continuing the denial of a compensable initial disability rating for bulimia nervosa, and a rating decision granting TDIU effective March 28, 2008.  As the full benefits for the bulimia nervosa claim were not granted, the AMC returned the matter to the Board for its adjudication. 


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's bulimia nervosa is manifested by symptoms of self-induced vomiting with a diagnosis of an eating disorder but no incapacitating episodes. 

2.  There remains no allegation of error of fact or law concerning the claim of TDIU, as the full benefits on appeal have been granted by VA. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for bulimia nervosa have not been met. 38 U.S.C.A. §§ 115, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9521 (2015).  

2.  The appeal of entitlement to TDIU is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bulimia Nervosa

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Where, as here, the underlying service connection claim has been granted and the Veteran's claim for a higher initial rating arises from her appeal of the initial evaluation assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required, and any defect in the notice is not prejudicial. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the Veteran in obtaining that evidence which is necessary to substantiate her claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA treatment records.  The Veteran has also submitted personal statements in support of her claim.  She has not identified any additionally available evidence for consideration. 

Pursuant to the Board's April 2015 remand, the AMC was directed to schedule the Veteran for a VA examination with the purpose of providing an opinion as to the severity of the Veteran's bulimia nervosa.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Prior to adjudicating the issue on remand, the AMC afforded the Veteran a VA examination in September 2015, wherein the examiner interviewed the Veteran and reviewed the claims file.  Based on the examination and review of the claims file, the examiner offered an opinion as to the current manifestations of her bulimia nervosa and the severity of those manifestations.  In light of the fact that the examiner carried out an interview and thoroughly reviewed the claims file before providing an opinion on the functional loss stemming from the symptoms of the bulimia nervosa, the Board finds that the AMC substantially complied with the Board's remand directives.  

In addition to the September 2015 examination, the Veteran was afforded VA examinations in February 2009 and February 2011.  As the VA examiners in each of these examinations considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each examination is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support her claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to her claim in order to comply with the duty to assist.  

Service connection was granted for bulimia nervosa as secondary to PTSD in a March 2009 rating decision, with an effective date of October 10, 2008.  The Veteran filed a March 2009 notice of disagreement as to the noncompensable rating, and the RO thereafter issued an August 2009 statement of the case denying a compensable rating of the bulimia nervosa.  Following the Veteran's perfection of her appeal via a November 2009 VA Form 9, the Veteran was afforded another VA examination in February 2011, whereupon the RO issued a January 2015 supplemental statement of the case in which it continued the denial of a compensable initial rating for bulimia nervosa.  As stated previously, after the Board remanded the matter to the AMC in April 2015, the AMC issued a December 2015 supplemental statement of the case yet again continuing the denial of the claim of entitlement to a compensable initial rating for bulimia nervosa.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9521.  Under diagnostic Code 9521, the rating criteria for bulimia nervosa is as follows: 

Self-induced weight loss to less than 80 percent of expected minimum weight, with incapacitating episodes of at least six weeks total duration per year, and requiring hospitalization more than twice a year for parenteral nutrition or tube feeding, a 100 percent rating. 

Self-induced weight loss to less than 85 percent of expected minimum weight with incapacitating episodes of six or more weeks total duration per year, a 60 percent rating.

Self-induced weight loss to less than 85 percent of expected minimum weight with incapacitating episodes of more than two but less than six weeks total duration per year, a 30 percent rating. 
Binge eating followed by self-induced vomiting or other measures to prevent weight gain, or resistance to weight gain even when below expected minimum weight, with diagnosis of an eating disorder and incapacitating episodes of up to two weeks total duration per year, a 10 percent rating. 

Binge eating followed by self-induced vomiting or other measures to prevent weight gain, or resistance to weight gain even when below expected minimum weight with diagnosis of an eating disorder, but without incapacitating episodes, a 0 percent rating. 

The note to Diagnostic Code 9521 explains that "an incapacitating episode is a period during which bed rest and treatment by a physician are required."  38 C.F.R. § 4.130, Diagnostic Code 9521 (2014).

A review of the Veteran's post-service VA treatment records reveals that she first reported her history of purging behavior during an October 2007 consultation to evaluate her mental health.  She characterized this behavior as bulimia, and bulimia nervosa was thereafter listed as one of her active problems on subsequent VA outpatient records.  

The Veteran was afforded a VA examination in February 2009 to evaluate the nature and severity of her bulimia nervosa.  During the examination she reported that she began purging after meals in 1999 following military sexual trauma, and that she currently purged after every meal.  She did not report any binge eating or weight problems, and instead stated that the purging was compulsive.  After reviewing the claims file and interviewing the Veteran, the examiner opined that the bulimia nervosa was at least as likely as not caused by or a result of the sexual trauma the Veteran experienced in the military and the subsequent post-traumatic stress disorder (PTSD) for which the Veteran was service-connected. 

The Veteran was afforded a new VA examination in February 2011 to reevaluate the nature and severity of her bulimia nervosa.  She again reported that her purging behavior began after her military sexual trauma and that she used the purging as a coping mechanism.  After reviewing the claims file, the examiner noted that the Veteran's induced vomiting was not related to an eating disorder and was instead a reaction to stress that developed while the Veteran was in service.  Rather than maintain the diagnosis of bulimia nervosa, however, the examiner found that the Veteran met the criteria for a diagnosis of PTSD, with moderate impairment in social and occupational functioning due to poor social interaction, anger, and restricted range of affect.  The examiner concluded by stating that the Veteran did not have an eating disorder and that her induced vomiting was her reaction to stress and thus did not relate to an eating disorder. 

Pursuant to the Board's April 2015 remand, the Veteran was afforded yet another VA examination in September 2015.  The Veteran's diagnosis was eating disorder not otherwise specified.  During the examination she reported that her symptoms consisted of nausea and involuntary and voluntary vomiting after eating food.  She denied binge-eating behavior or distress over eating, and instead attributed the vomiting to distress over a military sexual assault she experienced.  She told the examiner that she purged about once a month in response to particularly stressful events.  According to the examiner's review of the claims file, it was stated in a February 2009 VA outpatient report that the Veteran's vomiting problem had mostly resolved.  After completing a review of the claims file and interviewing the Veteran, the examiner opined that the Veteran did not meet the criteria for a diagnosis of bulimia nervosa as she did not have the required symptoms of uncontrolled overeating.  As for the Veteran's continuing symptoms of occasional vomiting, the examiner attributed those symptoms to the ongoing PTSD diagnosis. 

Upon consideration of the evidence, the Board finds that the Veteran's symptoms of purging do not warrant a compensable disability rating for service connected bulimia nervosa.  The Veteran has no history of incapacitating episodes and does not engage in binge eating.  Moreover, she freely admits that her purging behavior is not related to a desire to lose weight but is instead a stress-induced coping mechanism.  This has been affirmed by both the February 2011 and September 2015 examiners, each of whom dismissed the bulimia nervosa diagnosis.  Accordingly, although the Board will not retract the grant of service connection for bulimia nervosa, it cannot assign a compensable rating for a condition for which the Veteran does not meet the diagnostic criteria.  As such the Board finds that the criteria for a compensable disability rating for service-connected bulimia nervosa have not been met.  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  It is appropriate to consider extraschedular referral on a disability-by-disability basis.  Johnson v. McDonald, 762 F.3d 1362 (2014). 

The Board finds that the disability picture for the Veteran's service-connected bulimia nervosa is not so unusual or exceptional in nature as to render the already assigned noncompensable rating inadequate.  As determined above, although the Veteran is service connected for bulimia nervosa, her symptoms do not meet the diagnostic criteria for a diagnosis of such.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are less severe than those contemplated by even a noncompensable disability rating.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.124a, Diagnostic Codes 8525; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. §  3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of her service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

The Board has considered the benefit of the doubt doctrine in adjudicating the Veteran's bulimia nervosa claim; however, as the preponderance of the evidence is against the claim of service connection, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

TDIU

The issue of entitlement to TDIU was previously before the Board in April 2015, whereupon the Board remanded the issue for further development, to include obtaining additional treatment records and affording the Veteran a new VA medical examination to provide an opinion as to the impact of the Veteran's service-connected disabilities on her employability.  Although the AMC did schedule the Veteran for a VA examination in September 2015 to obtain such an opinion, it relied on the opinion set forth in the prior August 2014 VA examination in deciding to grant the Veteran's claim of entitlement to TDIU, effective March 28, 2008, the date of the original claim.  The RO then certified the appeal of the TDIU claim back to the Board for its adjudication along with the bulimia nervosa claim despite granting the full benefits for the claim on appeal. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  The Veteran's claim of entitlement to TDIU was granted by the AMC in its December 2015 rating decision.  That decision represents a full grant of the benefits on appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the appeal as to the issue of entitlement to TDIU is dismissed. 


ORDER


A compensable initial disability rating for bulimia nervosa is denied. 

The appeal of the issue of entitlement to TDIU is dismissed. 





____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


